DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on December 16, 2021. Claims 1-20 remain pending.


Response to Arguments
	Applicant’s arguments with respect to the amended claims filed on December 16, 2021 have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Vescovi et al. US 20170132199 A1 hereinafter, Vescovi ‘199) in combination with Sondhi et al. (US 20200128051 A1 hereinafter, Sondhi ‘051) and further in view of Karashchuk et al. (US 20170132019 A1 hereinafter, Karashchuk ‘019).


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi ‘199 in combination with Sondhi ‘051 and further in view of Karashchuk ‘019.
Regarding claim 1; Vescovi ‘199 discloses a system (Fig. 1, System 100) 
comprising: 
one or more processors (Fig. 1, Processing Modules 114); 
and one or more non-transitory computer-readable media (Fig. 2, Memory 202) storing computing instructions that executed on the one or more processors (i.e. A non-transitory computer-readable storage medium of memory 202 can be used to store instructions (e.g., for performing aspects of process 900) in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions. Paragraph 0066)
perform: receiving command data from a user device of a user (i.e. a digital assistant can be capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Paragraph 0052)
(Fig. 9A, Step 902 i.e. At the beginning of process 900, the digital assistant receives 902 an unstructured natural language user request for a service from a digital assistant. Paragraph 0301)
retrieving, from a new template database, a new request template corresponding to the user request (i.e. If the user request of block 902 is a plan trigger, then the digital assistant determines 908 whether the user request corresponds to at least one of a plurality of plan templates 802 and new plan templates 802 are added over time, according to some embodiments. Paragraph 0304) 
Vescovi ‘199 does not expressly disclose the limitation as expressed below.
Sondhi ‘051 discloses when the new request template is found, retrieving, from the new template database, an output corresponding to the new request template (i.e. At block 516, a machine-learning model may be trained within one of the training instances. Training the machine-learning model may use the first data set and the second data set as input in the machine-learning model with the target characteristics as expected output. Paragraph 0108)
when the new request template is not found, determining, by machine learning, the output corresponding to the user request (i.e. The machine-learning model may use one or more algorithms to extrapolate relationships between the input data to derive the expected output. The machine-learning model may learn a set of parameters as a result of the training, The set of parameters may be utilized by the machine-learning model to process future input to derive one or more characteristics of a same type as the target characteristics. For instance, the set of parameters may include weights assigned to input data such that data that contributes to deriving the output may be weighted higher that data that may not contribute to deriving the output. Paragraph 0108).
Vescovi ‘199 and Sondhi ‘051 are combinable because they are from same field of endeavor of speech systems (Sondhi ‘051 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Vescovi ‘199 by adding the limitations as taught by Sondhi ‘051. The motivation for doing so would have been advantageous so that the system can better process and generate resource-allocation processes. Therefore, it 
Vescovi ‘199 as modified does not expressly disclose the limitation as expressed below.
Karashchuk ‘019 discloses extracting entity information from entity data of the user request; after extracting the entity information, outputting the output, and after outputting the output, transmitting, to the user device, a response to the user request (Fig. 11B, Steps 1114-1122 i.e. At block 1116, a determination of whether the user intent requires extracting text from the media object can be obtained. At block 1118, text from the media object can be extracted.  At block 1120, a task in accordance with the user intent can be performed using the extracted text. At block 1122, a response indicative of the user intent being satisfied can be displayed as a fourth message in the GUI. Paragraphs 0006 & 0283-0285)
Vescovi ‘199 and Karashchuk ‘019 are combinable because they are from same field of endeavor of speech systems (Karashchuk ‘019 at “Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Vescovi ‘199 by adding the limitations as taught by Karashchuk ‘019. The motivation for doing so would have been advantageous to better provide a beneficial interface between human users and electronic devices. Therefore, it would have been obvious to combine Vescovi ‘199 with Karashchuk ‘019 to obtain the invention as specified.

Regarding claim 3; Vescovi ‘199 wherein: the new template database (Fig. 8B, Template 802) comprises an in-memory database (i.e. A plan template 802 includes a set of instructions 804 and corresponding inputs/outputs 806 in a database. Paragraph 0277)

Regarding claim 11; Claim 11 contains substantially the same subject matter as claim 1. Therefore, Claim 11 is rejected on the same grounds as Claim 1. 

Regarding claim 13; Claim 13 contains substantially the same subject matter as claim 3. Therefore, Claim 13 is rejected on the same grounds as Claim 3.

Allowable Subject Matter
1.	Claims 2, 4-10, 12 & 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 6 & 7 depend on indicated objected claim 5. Therefore, by virtue of their dependency, Claims 6 & 7 are also indicated as objected subject matter.

3.	Claim 10 depend on indicated objected claim 9. Therefore, by virtue of its dependency, Claim  10 is also indicated as objected subject matter.

4.	Claims 16 & 17 depend on indicated objected claim 15. Therefore, by virtue of their dependency, Claims 16 & 17 are also indicated as objected subject matter.

5.	Claim 20 depend on indicated objected claim 19. Therefore, by virtue of its dependency, Claim 20 is also indicated as objected subject matter.



Examiners Statement of Reasons for Allowance
The cited reference (Vescovi ‘199) teaches an exemplary method of using a virtual assistant may include receiving an unstructured natural-language user request for a service from a virtual assistant; determining whether the user request corresponds to at least one of a plurality of plan templates accessible to the virtual assistant, based on the content of the user request and the content of the plan templates; in accordance with a determination that the user request corresponds to at least one of the plurality of plan templates, selecting one of the plurality of plan templates; and in accordance with a determination the user request fails to correspond to at least one of the plurality of plan templates, foregoing selection of a plan template; and in response to selection of one of the plan templates, beginning to respond to the user request according to the selected plan template.
The cited reference (Sondhi ‘051) teaches using machine-learning processing for generating resource-allocation specifications. A first data set may be received from a first data source. The first data set can include a first resource request and a first timestamp associated with entities. A second data set can be received from a second data source that includes communication data and allocation data associated with the entities. Target characteristics may be defined for training instances. The training instances can be used to train a machine-learning model using the first data set and the second data set. A third data set may be accessed and used to generate a user session within which, the trained machine-learning model may execute to generate a resource-allocation specification. The resource-allocation specification including a communication schedule. One or more communications compliant with the communication schedule may be output to an entity.
The cited reference (Karashchuk ‘019) teaches systems and processes for operating an intelligent automated assistant in a messaging environment are provided. In one example process, 
The cited references fail to disclose wherein the new template database comprises one or more new frequently-asked-questions (FAQ) templates and one or more corresponding new FAQ answers; and when the one or more new FAQ templates comprise the new request template, the one or more corresponding new FAQ answers comprise the output instruction corresponding to the new request template; wherein: the command data comprise audio data; and the computing instructions are further configured to perform: determining, in real-time after receiving the command data, using automated speech recognition processing, the user request from the audio data. As a result, and for these reasons, Examiner indicates Claims 2, 4-10, 12 & 14-20 as objectable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Peitz et al. (US 20190303442 A1) - Systems and processes for operating an electronic device to train a machine-learning translation system are described. In one process, a first set of training data is obtained. The first set of training data includes at least one payload in a first language and a translation of the at least one payload in a second language. The process further 
2.	Karuppusamy et al. (US 20190349320 A1) - A method, a system, and an article are provided for automatically responding to requests from users in an online messaging system. An example method includes: providing an online messaging system; receiving a new request from a user in the online messaging system; determining that the new request is suitable for an automatic response to the user based on at least one of a request category, a request length, or a request sentiment; retrieving, from a database, a previous automatic response associated with a previous request that is similar to the new request; and providing the retrieved previous automatic response to the user in the online messaging system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677